                Case 6:17-cr-00455-AA           Document 81     Filed 07/09/21    Page 1 of 9
PORTLAND MAIN OFFICE                                                                          EUGENE BRANCH
I 000 SW Third Avenue, Suite 600                                                       405 E 8th A venue, Suite 2400
Portland, Oregon 97204                                                                       Eugene, Oregon 97401
(503) 727-1000                                                                                       (541) 465-6771
www. usdoj.govlusaolor

Gavin W. Bruce                            U.S. DEPARTMENT OF JUSTICE                        MEDFORD BRANCH
Assistant U.S. Attorney                      United States Attorney's Office                 310 West Sixth Street
Gavin.Bruce@usdoj.gov                              District of Oregon                       Medford, Oregon 97501
(541) 465-6771                                     Scott Erik Asphaug                              (541) 776-3564
Reply to Eugene Office                       Acting United States Attorney


                                                              June 28, 2021




       Richard Fredericks
       750 Lawrence St,
       Eugene, OR 97401

               Re:        United States v. Richard Sales
                          Plea Agreement Letter

       Dear Counsel:

       1.     Parties/Scope: This plea agreement is between this United States Attorney's Office
       (USAO) and defendant, and thus does not bind any other federal, state, or local prosecuting,
       administrative, or regulatory authority. This agreement does not apply to any charges other than
       those specifically mentioned herein.

       2.     Charges: Defendant agrees to plead guilty to Count 1 of the Information, which charges
       Wire Fraud in violation of Title 18, United States Code, Section 1343.

       3.     Penalties: The maximum sentence is 20 years' imprisonment, a fine of $250,000, three
       years of supervised release, and a $100 fee assessment. Defendant agrees to pay the fee
       assessment by the time of entry of guilty plea or explain to the Court why this cannot be done.
       Defendant further stipulates to the forfeiture of the assets as set forth below.

       4.      Dismissal/No Prosecution: The USAO will move at the time of sentencing to dismiss
       the Indictment filed in Case No. 6:17-CR-00455-AA. The USAO further agrees not to bring
       additional charges against defendant in the District of Oregon arising out of this investigation,
       known to the USAO at the time of this agreement.

       5.      Elements and Factual Basis: In order for defendant to be found guilty of Count One of
       the Information, the government must prove the following elements beyond a reasonable doubt:



                                                                                              Revised May 2018
        Case 6:17-cr-00455-AA         Document 81        Filed 07/09/21     Page 2 of 9


Richard Fredericks
Re: Richard Sales Plea Agreement Letter
Page2
June 28, 2021


       First, defendant knowingly devised or intended to devise a material scheme or artifice to
       defraud, or to obtain money by means of false or fraudulent pretenses, representations or
       promises, or omissions of fact;

       Second, the statements made or facts omitted as part of the scheme were material; that is,
       they had a natural tendency to influence, or were capable of influencing, a person to part
       with money or property;

       Third, 'defendant acted with the intent to defraud; that is, the intent to deceive or cheat;
       and

       Fourth, defendant used, or caused the use of interstate wires to carry out or attempt to
       carry out an essential part of the scheme.

       Defendant admits the elements of the offense alleged in Count One of the Information.
Defendant has committed each of the elements of the crime to which he is pleading guilty and
admits there is a factual basis for defendant's guilty plea. Defendant further admits that the
following facts are trne and undisputed:

       In January 2012, Richard Sales guaranteed a $45,000 loan made by Adult Victim A.D. to
two other individuals. Sales provided a "warrant" document to the two individuals to be used as
inducement to A.D. to complete the loan. At the time of the loan, Sales knew that the loan and
warrant included materially fraudulent terms or he was aware of the high probability that the
loan and warrant included materially fraudulent terms, and deliberately avoided learning the
trnth.

6.      Sentencing Factors: The parties agree that the Court must first determine the applicable
advisory guideline range, then determine a reasonable sentence considering that range and the
factors listed in 18 U.S.C. § 3553(a). Where the parties agree that sentencing factors apply, such
agreement constitutes sufficient proof to satisfy the applicable evidentiary standard.

7.   Relevant Conduct: The parties agree that defendant's relevant conduct pursuant to
USSG §2Bl.1 is a Base Offense Level of 7, prior to adjustments.

8.      Acceptance of Responsibility: Defendant must demonstrate to the Court that defendant
fully admits and accepts responsibility under USSG § 3El.1 for defendant's unlawful conduct in
this case. If defendant does so, the USAO will recommend a three-level reduction in defendant's
offense level (two levels if defendant's offense level is less than sixteen). The USAO reserves
the right to change this recommendation if defendant, between plea and sentencing, commits any

                                                                                         Revised May 2018
        Case 6:17-cr-00455-AA        Document 81       Filed 07/09/21     Page 3 of 9


Richard Fredericks
Re: Richard Sales Plea Agreement Letter
Page 3
June 28, 2021


criminal offense, obstmcts or attempts to obstmctjustice as explained in USSG § 3Cl.1, or acts
inconsistently with acceptance of responsibility as explained in USSG § 3El.1.

9.      Sentencing Recommendation: The parties will jointly recommend a sentence of credit
for time served, to be followed by three years of supervised release, as long as defendant
demonstrates an acceptance ofresponsibility as explained above.

10.    Additional Departures, Adjustments, or Variances:

       A.      Defendant reserves the right to seek a downward departure, adjustment, or
variance from the applicable sentencing guideline range determined by the Court and
understands that the government reserves its right to oppose such a request. The basis for the
departure, adjustment, or variance shall be limited to USSG § 5K2 or 18 U.S.C. § 3553.

        B.      Defendant agrees that, should defendant seek a downward departure, adjustment,
or variance from the applicable guideline range determined by the Court and Probation Office,
defendant will provide the government with notice of: (1) the factual basis for such request;
(2) any evidence defendant intends to introduce or rely upon at the sentencing hearing; and
(3) any witnesses, including expert witnesses, defendant intends to call or rely upon at the
sentencing hearing. Such notice must be provided to the government no later than the
Wednesday prior to the week during which the sentencing hearing is scheduled. Defendant
agrees that if defendant fails to comply with this notice requirement, defendant will not oppose a
government motion for a postponement of the sentencing hearing.

11.     Waiver of Appeal/Post-Conviction Relief: Defendant knowingly and voluntarily
waives the right to appeal from any aspect of the conviction and sentence on any grmmds, except
for a claim that: (1) the sentence imposed exceeds the statutory maximum, or (2) the Court
arrives at an advisory sentencing guideline range by applying an upward departure under the
provisions of Guidelines Chapters 4 or 5K, or (3) the Court exercises its discretion under 18
U.S.C. § 3553(a) to impose a sentence which exceeds the advisory guideline sentencing range as
determined by the Court. Should defendant seek an appeal, despite this waiver, the USAO may
take any position on any issue on appeal. Defendant also waives the right to file any collateral
attack, including a motion under 28 U.S.C. § 2255, challenging any aspect of the conviction or
sentence on any grounds, except on grounds of ineffective assistance of counsel, and except as
provided in Fed. R. Crim. P. 33 and 18 U.S.C. § 3582(c)(2). In the event that defendant's
conviction under this agreement is vacated, the government may reinstate and/or file any other
charges, and may take any position at a resentencing hearing, notwithstanding any other
provision in this agreement.



                                                                                      Revised May 2018
        Case 6:17-cr-00455-AA         Document 81       Filed 07/09/21      Page 4 of 9


Richard Fredericks
Re: Richard Sales Plea Agreement Letter
Page4
June 28, 2021


12.      Court Not Bound: The Court is not bound by the recommendations of the parties or of
the presentence report (PSR) writer. Because this agreement is made under Rule 1 l(c)(l)(B) of
the Federal Rules of Criminal Procedure, defendant may not withdraw any guilty plea or rescind
this plea agreement if the Court does not follow the agreements or recommendations of the
parties.

13.     Full Disclosure/Reservation of Rights: The USAO will fully inform the PSR writer and
the Court of the facts and law related to defendant's case. Except as set forth in this agreement,
the parties reserve all other rights to make sentencing recommendations and to respond to
motions and arguments by the opposition.

14.     Breach of Plea Agreement: If defendant breaches the terms of this agreement, or
commits any new criminal offenses between signing this agreement and sentencing, the USAO is
relieved of its obligations under this agreement, but defendant may not withdraw any guilty plea.

         If defendant believes that the government has breached the plea agreement, defendant
must raise any such claim before the district court, either prior to or at sentencing. If defendant
fails to raise a breach claim in district court, defendant has waived any such claim and is
precluded from raising a breach claim for the first time on appeal.

15.     Restitution: Defendant agrees fully to disclose all assets in which defendant has any
interest or over which defendant exercises control, directly or indirectly, including those held by
a spouse, nominee, or third party. Defendant agrees to truthfully complete the Financial
Disclosure Statement provided herein by the earlier of fourteen days from defendant's signature
on this plea agreement or the date of defendant's entry of a guilty plea, sign it under penalty of
perjury, and provide it to both the USAO and the United States Probation Office. Defendant
agrees to provide updates with any material changes in circumstances, as described in 18 U.S.C.
§ 3664(k), within seven days of the event giving rise to the changed circumstances.

       Defendant expressly authorizes the USAO to obtain a credit report on defendant.
Defendant agrees to provide waivers, consents, or releases requested by the USAO to access
records to verify the financial information. Defendant also authorizes the USAO to inspect and
copy all financial documents and information held by the U.S. Probation Office.

       The parties agree that defendant's failure to timely and accurately complete and sign the
Financial Disclosure Statement, and any update thereto, may, in addition to any other penalty or
remedy, constitute defendant's failure to accept responsibility under USSG § 3E 1.1.




                                                                                        Revised May 2018
        Case 6:17-cr-00455-AA         Document 81        Filed 07/09/21     Page 5 of 9


Richard Fredericks
Re: Richard Sales Plea Agreement Letter
Page 5
June 28, 2021


        Tran sfer of Assets
        Defendant agrees to notify the Financial Litigation Unit of the USAO before defendant
transfers any interest in property with a value exceeding $1000 owned directly or indirectly,
individually or jointly, by defendant, including any interest held or owned under any name,
including trnsts, partnerships, and corporations.

        Restitution
        The Court shall order restitution to each victim in the full amount of each victim's losses
as determined by the Court.

        Defendant agrees to pay restitution no less than $45,000. The government reserves the
right to seek full restitution for all losses caused by defendant's conduct, regardless of whether
counts of the Information or Indictment dealing with such losses will be dismissed as part of this
plea agreement. Defendant reserves the right to oppose such request.

        Defendant understands and agrees that the total amount of any monetary judgment that
the Court orders defendant to pay will be due. Defendant further understands and agrees that
pursuant to 18 U.S.C. § 3614, defendant may be resentenced to any sentence which might have
originally been imposed if the court determines that defendant has knowingly and willfully
refused to pay a fine or restitution as ordered or has failed to make sufficient bona fide efforts to
pay a fine or restitution. Additionally, defendant understands and agrees that the government
may enforce collection of any fine or restitution imposed in this case pursuant to 18 U.S.C. §§
3572, 3613, and 3664(m), notwithstanding any initial or subsequently modified payment
schedule set by the court. Defendant understands that any monetary debt defendant owes related
to this matter may be included in the Treasury Offset Program to potentially offset defendant's
federal retirement benefits, tax refunds, and other federal benefits.

         Pursuant to 18 U.S.C. § 3612(b)(l)(F), defendant understands and agrees that until a fine
or restitution order is paid in full, defendant must notify the USAO of any change in the mailing
address or residence address within 30 days of the change. Further, pursuant to 18 U.S.C. §
3664(k), defendant shall notify the Court and the USAO of any material change in defendant's
economic circumstances that might affect defendant's ability to pay restitution, including, but not
limited to, new or changed employment, increases in income, inheritances, monetary gifts, or any
other acquisition of assets or money.

16.      Memorialization of Agreement: No promises, agreements, or conditions other than
those set forth in this agreement will be effective unless memorialized in writing and signed by
all parties listed below or confirmed on the record before the Court. If defendant accepts this
offer, please sign and attach the original of this letter to the Petition to Enter Plea.

                                                                                        Revised May 2018
        Case 6:17-cr-00455-AA        Document 81       Filed 07/09/21    Page 6 of 9


Richard Fredericks
Re: Richard Sales Plea Agreement Letter
Page 6
June 28, 2021


17.    Deadline: This plea offer expires if not accepted by July 8, 2021 at 5 :00 p.m.

                                                    Sincerely,

                                                    SCOTT ERIK ASPHAUG
                                                    Acting United States Attorney


                                                    Isl Gavin W Bruce
                                                    GAVIN W. BRUCE
                                                    Assistant United States Attorney




~;~:: ~:i:
       I have carefully reviewed every part of this agreement with my attorney. I understand
and voluntarily agree to its terms. I expressly waive my rights to appeal as outlined in this

                  ;o plead guilfybecause, ID f a c t , ~




        I represent the defendant as legal counsel. I have carefully reviewed every part of this
agreement with defendant. To my knowledge, defendant's decisions to make this agreement and
to plead guilty are informed and vohmtary ones.



Date                                                 Richard Fredericks
                                                     Attorney for Defendant




                                                                                         Revised May 2018
       Case 6:17-cr-00455-AA          Document 81        Filed 07/09/21      Page 7 of 9




                             AGREEMENT TO WAIVE
                            STATUTE OF LIMITATIONS

       The UNITED STATES OF AMERICA, by artd through Assistant United States Attorney

Gavin W. Bruce, and RICHARD MACADANGDANG SALES, with his counsel, Richard

Fredricks, hereby acknowledge and agree as follows:

       1.     SALES is the named defendant charged in United States v. Richard Macadangdang

              Sales, Case No. 6: 17-CR-00455.

       2.     SALES is charged by Superseding Information with one count of Wire Fraud in

              violation of 18 U.S.C. § 1343, which alleges, in pertinent part, that on or about

              January 20, 2012, in the District of Oregon, SALES devised and intended to devise

              a scheme and artifice to defraud and to obtain monies by means of false and

              fraudulent pretenses, representations, and promises, and during such period stated

              above, executed and attempted to execute such scheme and artifice and, in so doing,

              transmitted and caused to be transmitted in interstate and foreign commerce, by

              means of wire communications, certain electronic sounds, signals and writings.

       3.     SALES intends to make his initial appearance and plead guilty to the Superseding

              Information on July 9, 2021.

       4.     Ms. Fredricks has advised SALES about the protections afforded by the applicable

              statute oflimitations, 18 U.S.C. § 3282(a).

       5.     SALES understands and stipulates that it would be in his best interests to waive his

              right to raise a statute of limitations defense to the Superseding'Information.




                                                1
Case 6:17-cr-00455-AA         Document 81        Filed 07/09/21      Page 8 of 9




6.    The parties believe it is appropriate to waive any statutes of limitations that may be

      applicable to the offense and conduct listed in Count One of the Superseding

      Information, as it allows for the parties to negotiate a proper resolution of the

      matter.

7.    Therefore, the parties agree that the statutes of limitations applicable to Count One

      of the Superseding Information is HEREBY WAIVED. The parties further agree

      such waiver shall not apply to any other matter or extend the limitations period for

      any offense for which the statute of limitations has run as of the date of this

      Agreement.

8.    SALES understands the consequences of this Agreement and 1s entering it

      knowingly and voluntarily.

9.    No promises, representations, or inducements of any kind, other than those

      contained herein and in the Plea Agreement, have been made to SALES or his

      counsel in connection with this Agreement.

10.   SALES acknowledges and stipulates that agreements to waive statutes of

      limitations as to criminal charges are fully enforceable and that this Agreement will

      prevent SALES from challenging the Superseding Information, or any such

      charging instrument based on the conduct contained in the Superseding

      Information, on the basis that this Agreement is not valid or binding, and that

      SALES will not be permitted to assert and will not assert that the waiver of any

      applicable statute of limitations affects the jurisdiction of the Court over the

      Superseding Information or any such indictment, infonnation, or complaint relating

      to the charges described therein.




                                          2
        Case 6:17-cr-00455-AA           Document 81   Filed 07/09/21   Page 9 of 9




Agreed to this 9th day of July, 2021.

FOR THEUNITED STATES:

SCOTT ERIK ASPHAUG
Acting United States Attorney



~S-7-----·
GAW.BRUCE                                 .
Assistant United States Attorney
District of Oregon


FOR DEFENDANT:




~                                                        Cf ✓0ly :ZCJ2/
                                                        Date               .



~ k s ~-----
Attorney for Richard Macadangdang Sales




                                              3
